Title: To George Washington from Philip John Schuyler, 1 July 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany Sunday July 1st 1781
                  
                  I arrived here on the 29h ult. and was in hopes to have found the directions I sent from Poughkeepsie executing and the building of the batteaux already commenced but to my extreme mortification I had still to agree with the Carpenters, fourty eight of whom I yesterday engaged to begin the work on different days in the course of the ensuing week, and additional number will probably be Obtained here and I expect to employ fifty at least at Schenectady I hence I have no doubt but that one hundred batteaux will be compleated In very good time.
                  The Carpenters must necessarily work to much disadvantage, the expence increased and the completion of the business greatly retarded, unless regular supplies of the requisite materials are timely furnished, I fear a deficency of Oacum and nails.  of the former none is to be had here, and of the latter so small a quantity as will barely suffice for ten or twelve boats I am therefore driven to the necessity, in order to prevent a stop, of purchasing nails at the extravagant price of 2/9 in specie per pound, until Colo. Pickering forwards on a supply which I entreat he may be directed to do as expeditiously as possible, together with a sufficient quantity of Oakham, I have striven in vain to engage the Carpenters without an allowance of rum, they urged that as they were to receive no pay until a distant period, they could purchase none, and stipulated as a condition that I should at all events procure it, I have therefore to intreat Your Excellency to order three hogsheads to be sent up with as much dispatch as may be, and with directions that none of it be disposed of without my intervention as it will otherwise be certainly expended in a manner It ought not.
                  If more than one hundred batteaux are required, and means can be found to make payment for the additional numbers as the period stated in my letter of the 20th ult: I ought to be advised of It as early as possible.  I am Dr Sir with every friendly and affectionate wish and with perfect regard & Esteem Your Excellency’s Most Obedient Servant
                  
                     Ph: Schuyler
                  
               